Opinion issued July 9, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-19-00206-CV
                            ———————————
                     ARIAN T-ZON MORGAN, Appellant
                                         V.
                   JENNIFER DUPAS MORGAN, Appellee



                    On Appeal from the 328th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 14-DCV-217821


                          MEMORANDUM OPINION
      Appellant, Arian T-Zon Morgan, proceeding pro se, has failed to timely file

his appellate brief. See TEX. R. APP. P. 38.6(a)(1), (d), 38.8(a)(1). After the Clerk

of this Court’s June 11, 2019 notice warned appellant that his appeal was subject to

dismissal for want of prosecution if he failed to timely file his appellant’s brief
within ten days of the date of that notice, appellant failed to timely respond. See

TEX. R. APP. P. 38.8(a)(1), 42.3(b).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file an appellant’s brief. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

                                   PER CURIAM
Panel consists of Justices Keyes, Kelly, and Goodman.




                                           2